Citation Nr: 0401698	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for Type 2 diabetes mellitus associated with 
exposure to herbicides to include consideration of a total 
rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for squamous cell 
carcinoma of the right tonsil.

3.  Entitlement to service connection for cerebrovascular 
accident claimed as secondary to treatment for squamous cell 
carcinoma of the right tonsil. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1968.  His service included duty in the Republic of Vietnam.

The instant appeal arose from June and September 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi.  The former rating 
decision denied claims for service connection for cancer of 
the right tonsil and residuals of a cerebrovascular accident 
claimed as secondary to treatment for the cancer of the 
tonsil.  The latter rating decision denied an initial rating 
in excess of 20 percent for diabetes mellitus and also denied 
entitlement to a total disability evaluation under 38 C.F.R. 
§ 4.16(b).

The veteran presented testimony at a hearing before the 
undersigned Acting Veterans' Law Judge sitting in Jackson, 
Mississippi, in June 2003.

The Board of Veterans' Appeals (Board) also notes that the 
veteran, in a written statement dated February 2, 2001, 
claimed service connection for a heart attack secondary to 
exposure to herbicides.  This issue is referred to the RO for 
appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.
REMAND

Where a veteran appeals the initial rating assigned for a 
disability, as the veteran did in the diabetes mellitus claim 
discussed herein, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.  For these reasons, it is necessary to associate all 
pertinent medical treatment records developed over the appeal 
period with the claims folder.

The veteran testified at his personal hearing that he 
received treatment for his diabetes mellitus at the VA 
Medical Center (MC) in Memphis, Tennessee.  These records are 
not associated with the claims folder.  Accordingly, remand 
is required in this case to attempt to obtain complete 
medical records.  In addition, a remand is required in this 
case to afford the veteran an examination by an examiner who 
will review all the medical records and render an opinion as 
to the severity of the veteran's diabetes mellitus, taking 
into consideration the factors noted in the rating schedule.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  Service connection for 
respiratory cancers will be presumed if any of those diseases 
become manifest to a compensable degree at any time after 
active service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2003).  Notwithstanding the 
foregoing, the veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran and his representative assert, in essence, that 
the veteran's cancer of the tonsil should be considered a 
respiratory cancer under 38 C.F.R. § 3.309(e).  In the 
alternative, they believe that there is a connection between 
the veteran's respiratory cancer and his exposure to Agent 
Orange in service.  In support of their contentions, the 
record contains a medical statement from canceranswers.com 
which indicates that the tonsil is very close in proximity to 
the larynx, a cancer that is specifically listed as a 
respiratory cancer in 38 C.F.R. § 3.309(e).  A medical 
opinion is therefore requested as to whether the veteran's 
cancer of the tonsil is considered a respiratory cancer and, 
if not, whether there is any relationship between exposure to 
Agent Orange and cancer of the tonsil.

In addition, the veteran testified before the undersigned 
that, with regards to his cancer claim, he had been 
treated/evaluated by his family physician, Dr. Robinson and 
by Dr. McCauley, an ear, nose and throat specialist.  None of 
these records of treatment/evaluation are among the evidence 
of record.  Accordingly, remand is required in this case to 
attempt to obtain complete medical records.

The claim for TDIU is inextricably intertwined with the 
diabetes mellitus and cancer issues before the Board because 
favorable resolution of the diabetes mellitus and/or cancer 
claims would affect the TDIU claim.  Accordingly, a decision 
on the TDIU issue is deferred pending the development 
requested herein.
  
As regards the claim for the cerebrovascular accident, the 
evidence indicates that the veteran had a stroke immediately 
after receiving chemotherapy treatment for his cancer of the 
tonsil.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  The claim for the cerebrovascular accident is 
inextricably intertwined with the cancer issue before the 
Board because favorable resolution of the cancer claim could 
affect the cerebrovascular accident claim.  In the interests 
of judicial economy, a medical opinion therefore requested as 
to whether the veteran's stroke is a result of treatment for 
the veteran's cancer of the tonsil.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain:

a)  VA treatment records from the 
Memphis, Tennessee, VAMC developed 
from February 2001 to the present; 
and

b)  Private treatment records from 
Dr. Rud Robinson and Dr. McCauley 
referred to in the June 2003 hearing 
transcript.  

2.  After the aforementioned records are 
associated with the claims folder, the RO 
should obtain a medical opinion by a VA 
examiner who will review all the medical 
records and render an opinion as to:

a)  whether the veteran's squamous 
cell carcinoma of the right tonsil 
is considered to be a "respiratory 
cancer"; 

b)  whether the veteran's squamous 
cell carcinoma of the right tonsil 
is related to herbicide exposure in 
service; and

c)  whether the veteran's 
cerebrovascular accident sustained 
in March 2000 was related to 
chemotherapy treatment for his 
squamous cell carcinoma of the right 
tonsil.

A VA examination should be scheduled if 
deemed necessary by the examiner.  A 
complete rationale for all opinions 
expressed must be provided.

3.  The RO should also schedule the 
veteran for a VA examination by an 
examiner who will review all the medical 
records and render an opinion as to the 
nature and severity of the veteran's 
diabetes mellitus.  In particular, the 
examiner is requested to comment on:

a)  whether the veteran's diabetes 
mellitus requires insulin;

b)  whether the veteran's diabetes 
mellitus requires a restricted diet; 
and

c)  whether the veteran's diabetes 
mellitus requires regulation of 
activities.

A complete rationale for all opinions 
expressed must be provided.

4.  After the actions requested above 
have been completed, the RO should again 
review all of the evidence of record.  If 
any of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  If a total rating based on 
individual unemployability remains 
denied, the SSOC should provide the 
veteran with notice of section 4.16(a) or 
(b) as appropriate.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




